Title: To George Washington from John Lamb, 11 October 1780
From: Lamb, John
To: Washington, George


                  
                     Sir
                     West Point 11th October 1780
                  
                  I this Day received a Letter from Mr Edwards Depty Judge
                     Advocate, informing me that Joshua Smith has requested I would attend the Court
                     Martial; as a Witness in his Case and that your Excellency had directed that I
                     should be Summoned to attend as I am at present afflicted with a Disorder that
                     prevents my Riding on Horse-Back and have reason to believe, that, as I know
                     nothing of his Conduct, my testimony will neither operate for, nor against him,
                     I shall defer setting out till your further pleasure may be known.
                  I conceive that any Questions Mr Smith may think proper to ask
                     me, might be proposed to me by Gen. Green, and my answers obtained, without
                     putting me to the disagreable necessity of travelling in my present situation.
                     If your Excellency thinks it absolutely necessary, I will attend as soon as
                     possible. I shall be happy to be honored with a Line, on the Subject. I am,
                     with every Sentiment of Respect, your Excellencys Most Obdt Servant
               